DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-16 are pending.  Claims 8 and 11-16 are subject to examination in this Office action.  Claims 1-7, 9 and 10 are withdrawn (non-elected).

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 30 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to for at least the following reasons:
Figures 1-17 contain excessive shading making it difficult to discern the details depicted therein.  
Figure 1 is further objected to as it contains no element numbers identifying what  is depicted therein.
Figure 17 is further objected to as it has a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible). 
Figure 18 is objected to because each of the steps identified therein are not contained within an individual box.
Corrected drawing sheets (i.e., line drawings) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it mentions a claim number.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, “at least one block” is recited in the preamble.  In the first limitation, “a mortarless interlocking building block” is recited.  Are these blocks intended to be the same or different structure?
Regarding claim 1 (building block limitation), the phrase “and/or” is recited, which renders the claim indefinite.  In this regard, the Examiner suggests utilizing the Office’s preferred verbiage of “at least one of A or B” in lieu of “and/or”.
Regarding claim 1 (“the face having…” limitation), the term “the face” is recited.  To which previously recited face is this term referring?
Regarding claim 12, the term “the corners” lacks proper antecedent basis.
Regarding claims 13 and 14, the term “the edge” lacks proper antecedent basis.
Regarding claim 15, the term “the solid material” lacks proper antecedent basis.
Accordingly, the examined claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Siener (U.S. Patent No. 7,694,485), in view of He (CN 2213770 Y) and Bergollo (U.S. Patent Application Publication No. 2020/0217066).
	Regarding independent claim 8, as best understood, Siener describes a building system comprising:
a mortarless interlocking building block (abstract- line 1) for constructing walls of a building comprising: 
a solid moulded plastic body (20- column 1, lines 60-62) having a front face (22), a rear face (24), opposed top and bottom faces (26, 28) and opposed end faces (30, 32), 
the opposed front and rear faces being substantially identical (column 4, line 1) and including at least two vertically extending dovetail protrusions defining a dovetail recess (22a-d, 24a-d) for matingly receiving a dovetail protrusion of another building component (tie-ins of a brick veneer wall- column 8, lines 62-65), 
one (30) of the opposed end faces having at least one vertically extending recess (30a, 30b) and the other (32) of the end faces having at least one vertically extending protrusion (32a, 32b) for mating with a recess of another building block to interconnect adjacent blocks in end-to-end relation (figures 13-15), and 
the top face having at least two tubular protrusions (96a-d, 98a-d- figure 16; column 8, lines 21-34) and the bottom face having at least two tubular recesses to lock stacked building blocks (column 8, lines 28-31).  
Siener does not appear to expressly describe at least one mortarless side panel including a finished outside surface and at least one dovetail protrusion on an opposing surface for joining the side panel to the at least one block, a connector on each end of the panel for joining the side panel to other side panels, and at least one top cap including a finished top surface.  As evidenced by He, it was old and well-known in the art to utilize a mortarless side panel (7) including a finished outside surface and at least one dovetail protrusion (dovetail tenon 6 - paragraph 0027) on an opposing surface for joining the side panel to the at least one block (figure 1).  The side panel of He includes a connector on each end of the panel for joining the side panel to other side panels (figure 1).  As evidenced by Bergollo, it was old and well-known in the art to utilize at least one top cap for a building block, including a finished top surface (figures 23-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited structure into the block of Siener to bolster the structural integrity of the block.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Siener as modified by He and Bergollo results in the claimed invention.

Regarding claim 11, Siener describes at least one channel (formed by cutouts 44 and 46) for receiving reinforcement (column 5, line 53 to column 6, line 6).
	
Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Siener, He and Bergollo as applied above, and further in view of Morgan (U.S. Patent No. 2,205,730).
	Siener does not appear to expressly describe that its dovetails have rounded corners.  As evidenced by Morgan, it was old and well-known in the art to utilize dovetails (17) having such rounded corners to bolster the structural integrity of the connection there between.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited structure into the block of Siener to bolster the structural integrity of the connection there between.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Siener, He, Bergollo and Morgan as applied above, and further in view of Marshall (U.S. Patent No. 7,704,011).
Siener does not appear to expressly describe rounded edges of the vertically extending protrusions.  As evidenced by Marshall, it was old and well-known in the art to utilize rounded edges of vertically extending protrusions (18A- figures 8 and 9) in a building block.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited structure into the block of Siener to bolster the structural integrity of the connection there between.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Siener, He, Bergollo, Morgan and Marshall as applied above, and further in view of Nielsen (DE 2926836 A1).
Siener does not appear to expressly describe chamfered edges of the tubular recesses.  As evidenced by Nielsen, it was old and well-known in the art to utilize (figures 2-4) chamfered edges of tubular recesses (5, 6, 7, 8) in a building block.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited structure into the block of Siener to bolster the structural integrity of the connection there between.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Siener, He, Bergollo, Morgan, Marshall and Nielsen as applied above, and further in view of Manes (U.S. Patent No. 7,345,107).
Siener does not appear to expressly describe the solid material in the block comprising a mixture of a plastic and an aggregate, or that the plastic and aggregate are recycled.  As evidenced by Manes, it was old and well-known in the art to utilize (abstract) a material for building blocks comprising a mixture of a plastic and an aggregate, and that the process enables ecological recycling of available raw materials (column 1, lines 40-46).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recited materials to bolster the structural integrity of the block.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635